MCDONALD, J.,
dissenting. In this case, the defendant was convicted of felony bank fraud in federal court under 18 U.S.C. § 1344. Because of the defendant’s continuing and prolonged criminal conduct, a federally insured bank lost $75,000. The trial court nonetheless suspended the defendant from the practice of law for only six months.
Although I agree with the majority that a minimum suspension of five years was not mandated, as the majority of the Appellate Court had concluded; Statewide Grievance Committee v. Spirer, 46 Conn. App. 450, 466, 699 A.2d 1047 (1997); a penalty more akin to such a suspension is clearly indicated. I agree with Judge Spear’s concurrence in the Appellate Court that a suspension much longer than six months is required in this case. See id., 471 (Spear, J., concurring in part and dissenting in part). The sanction imposed by the trial court was clearly inappropriate, was inadequate to deter misconduct and would lower public confidence in our profession. Accordingly, I believe there was an abuse of discretion.
*790I would, as Judge Spear urged, remand the case to the trial court for the imposition of a suspension “commensurate with the gravity of the criminal conduct of the defendant.” Id. (Spear, J., concurring in part and dissenting in part).
Accordingly, I respectfully dissent.